Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants elected, with traverse, Species II in the reply filed on January 20, 2022.
The addition of new claims 24-26 are drawn to a non-elected embodiment (e.g., Species I - Fig. 4B), wherein a back plate is provided with one or more right angle edges (e.g., skiving edges) which generate negative pressure, causing the "the magnetic media 408 [ to be] in contact with the first surface 470 of the back plate." (see paragraph [0058] of Applicant's specification in addition to paragraphs [0056-0057]. In the elected embodiment (Species II, Fig. 4C), "a more curved first and second fillet edge 424a, 424b may cause a thicker air film 412 to be formed while a less curved first and second fillet edge 424a, 424b may cause a thinner air film to be formed." See paragraph [0055] of Applicant's specification. See also paragraph [0054] of Applicant's specification. That is, the elected embodiment is drawn to an air film being provided between the back plate the magnetic media, due to the structure of the fillet edges.
Note that previously withdrawn claims 15-20 (which also recited the magnetic media had a second surface "contacting the back plate") were cancelled by the Applicant. 
Thus, claims 6, 7, and 24-26 are currently withdrawn (pending rejoinder of any eventual allowed generic claim) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 7, 2022.

Claim Objections
Claim 22 is objected to because of the following informalities:  
With regard to claim 22 (lines 3-4), the term "the roughness of the first surface of the magnetic media" should be changed to the term --a roughness of the first surface of the magnetic media--.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
(i) "first surface 438a" and "second surface "438b (see paragraph [0050] of Applicant's specification).
(ii) "third right angle edge 462c" and "fourth right angle edge 462d" (see paragraph [0056] of Applicant's specification).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. (US 7,054,101 B1) in view of Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A).
As per claim 1, Marion et al. (US 7,054,101 B1) discloses a data storage device (e.g., see Fig. 6), comprising: a magnetic recording head assembly (e.g., see, inter alia, Figs. 9-10d) configured to read from and write to a magnetic media (e.g., tape 6), the assembly comprising a slider (e.g., including head 80) comprising one or more read elements and one or more write elements (e.g., 13, 11); and a back plate (e.g., 86 and the stabilizers as dep[sited in Figs. 9-10d), disposed adjacent to the slider (80) and having a first surface facing the magnetic media (6), such that the magnetic media (6) is disposed between the slider (80) and the back plate (e.g., 86) - see Fig. 9.  
As per claim 9, Marion et al. (US 7,054,101 B1) discloses a data storage device (e.g., see Fig. 6), comprising: a magnetic recording head assembly (e.g., see, inter alia, Figs. 9-10d) configured to read from and write to a magnetic media (e.g., tape 6), the assembly comprising: a load (e.g., the portion of the actuator base (84) that supports and loads flexure (81)); a suspension (e.g., 81) coupled to the load (84); and a slider (e.g., including head 80) coupled to the suspension (81), the slider (80) comprising one or more read elements and one or more write elements (e.g., 13, 11); and a back plate (e.g., 86 and the stabilizers as depicted in Figs. 9-10d), wherein the magnetic media (6) is disposed between the slider (80) and the back plate (e.g., 86 and the stabilizers as depicted in Figs. 9-10d), the magnetic media (6) comprising a first surface spaced a first distance from the slider (80) (e.g. see, inter alia, col. 4, ll. 30-37; col. 7, ll. 1-14) and a second surface (surface facing back plate) spaced a second distance from the back plate(e.g., 86 and the stabilizers as depicted in Figs. 9-10d), wherein an air film to be disposed between the second surface of the magnetic media (6) and the back plate, the air film supporting the magnetic media  (6) - col. 7, ll. 1-14.   
As per claim 1 (and analogously, as per claim 9), however, Marion et al. (US 7,054,101 B1) appears to remain silent regarding wherein one or more fillet edges are disposed adjacent to the first surface of the back plate.
Additionally, as per claim 1 and amended 9, Marion et al. (US 7,054,101 B1) appears to remain silent regarding wherein the back plate comprises a first surface having a roughness between about 5 nm and about 100 nm disposed at a media facing surface.
Such features of the type of data storage device of Marion et al. (US 7,054,101 B1), however, are known in the art.
As just one example, as per claim 1, Saito et al. (US 5,982,592) discloses an analogous data storage device, comprising: a magnetic recording head assembly configured to read from and write to a magnetic media, the assembly comprising a slider (e.g., 15) and a back plate disposed adjacent to the slider, the back plate (e.g., 21 - see Fig. 4(b)) comprising one or more fillet edges (e.g., 21b, 21b) disposed adjacent to the first surface (surface facing the magnetic media (tape T)), wherein the magnetic media (T) is disposed between the slider (15) and the back plate (21).  
Moreover, as per claim 9, Saito et al. (US 5,982,592) discloses an analogous data storage device, comprising: a magnetic recording head assembly configured to read from and write to a magnetic media, the assembly comprising a slider (e.g., 15) and a back plate disposed adjacent to the slider, the back plate (e.g., 21 - see Fig. 4(b)) comprising one or more fillet edges (e.g., 21b, 21b) disposed adjacent to the first surface (surface facing the magnetic media (tape T)) as well as being disposed adjacent to the slider (e.g., 15), wherein the magnetic media (T) is disposed between the slider (15) and the back plate (21), wherein the one or more fillet edges (21b, 21b) cause an air film to be disposed between the second surface of the magnetic media (6) and the back plate (21).  
Additionally, as per claim 3, Saito et al. (US 5,982,592) further discloses wherein the one or more fillet edges (21b, 21b) are two fillet edges disposed adjacent to the first surface (21a) of the back plate (21), and wherein each of the fillet edges is an arc, a straight chamfer, or stepped - see Fig. 4(b).  
Given the express teachings and motivations, as espoused by Saito et al. (US 5,982,592), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide one or more fillet edges which are disposed adjacent to the first surface of the back plate of Marion et al. (US 7,054,101 B1), in the manner taught and suggested by Saito et al. (US 5,982,592, in order to advantageously "increase the clearance between the magnetic tape T [i.e., magnetic media] and the stabilizer [i.e., back plate]." See col. 5, ll. 47-56 of Saito et al. (US 5,982,592).
Additionally still, Jonnalagadda et al. (GB 2515051 A) (as per claims 1 and 9) discloses wherein a tape bearing surface back plate comprises a first surface having a roughness between about 5 nm and about 100 nm disposed at a media facing surface (e.g., see, inter alia, p. 3, ll. 7-8 of Jonnalagadda et al. (GB 2515051 A)).
Given the express teachings and motivations, as espoused by Jonnalagadda et al. (GB 2515051 A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the tape bearing surface back plate of Marion et al. (US 7,054,101 B1) as comprising a first surface having a roughness between about 5 nm and about 100 nm disposed at the media facing surface, as taught by Jonnalagadda et al. (GB 2515051 A), in order to advantageously "reduce friction and stiction" with a tape media (e.g., see, inter alia, p. 1, ll. 6-9 of Jonnalagadda et al. (GB 2515051 A)). 
As per claim 2, Saito et al. (US 5,982,592) as applied to Marion et al. (US 7,054,101 B1), remains silent with regard to wherein an air film is disposed between the first surface of the back plate and the magnetic media, the magnetic media being spaced a distance from the first surface of the back plate between about 10 nm and about 300 nm.  
As per claim 4, Saito et al. (US 5,982,592) as applied to Marion et al. (US 7,054,101 B1), remains silent with regard to wherein a first fillet edge of the one or more fillet edges is disposed between the first surface and a leading edge surface of the back plate, wherein the first fillet edge has length from the leading edge surface to the first surface between about 0.01 mm and about 0.50 mm.  
As per claim 5, Saito et al. (US 5,982,592) as applied to Marion et al. (US 7,054,101 B1), remains silent with regard to wherein the first fillet edge has a curvature between about 0.2 mm R to about 5.0 mm R.  
		The Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of the instant invention was effectively filed to satisfy the claimed range(s), particularly in light of the teachings of Saito et al. (US 5,982,592) (when combined with Marion et al. (US 7,054,101 B1)) as a whole, through routine optimization/experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 105 USPQ 233, 235 (CCPA 1955).  
	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	As noted and appreciated by Saito et al. (US 5,982,592), by providing a the back plate disposed adjacent to the slider, with the back plate (e.g., 21 - see Fig. 4(b)) comprising one or more fillet edges (e.g., 21b, 21b) disposed adjacent to the first surface (surface facing the magnetic media (tape T)), wherein the magnetic media (T) is disposed between the slider (15) and the back plate (21), the amount of stabilizing air film thickness can be controlled in a manner (during active operations with the tape moving at its intended speed) as desired, by optimizing such fillet edges, in terms of its length, curvature, etc. That is, Saito et al. (US 5,982,592) readily recognizes the air film thickness and the structure of the fillet edges (which includes its length and radius of curvature) between the magnetic media and the back plate as a result-effective variable. See col. 5, ll. 47-56 of Saito et al. (US 5,982,592).
As such, one of ordinary skill in the art, based upon the teachings and suggestions of Saito et al. (US 5,982,592), would have been motivated to routinely optimize such an air film thickness (including within a range about 10 nm and about 300 nm), and its length from the leading edge to the first surface and the radius of curvature of such a fillet edge, to arrive at an advantageous, stabilizing structure to the magnetic tape.
No new or unobvious result is seen to be obtained by quantifying the air film thickness as set forth in claim 2, given the teachings of Saito et al. (US 5,982,592)  (as applied to Marion et al. (US 7,054,101 B1)) as a whole, and the level of one having ordinary skill in the art. 
Additionally, as per claim 10, Saito et al. (US 5,982,592) further discloses wherein a thickness of the air film and the second distance are determined by at least one of a velocity of the magnetic media (6) and the one or more fillet edges (21b, 21b) of the back plate (21) - see, inter alia, col. 4, ll. 58-63; col. 5, ll. 47-56.  
Given the express teachings and motivations, as espoused by Saito et al. (US 5,982,592), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide one or more fillet edges which are disposed adjacent to the first surface of the back plate of Marion et al. (US 7,054,101 B1), in the manner taught and suggested by Saito et al. (US 5,982,592, in order to advantageously "increase the clearance between the magnetic tape T [i.e., magnetic media] and the stabilizer [i.e., back plate]." See col. 5, ll. 47-56 of Saito et al. (US 5,982,592).
As per claim 11, Saito et al. (US 5,982,592) as applied to Marion et al. (US 7,054,101 B1), remains silent with regard to wherein a first fillet edge of the one or more fillet edges is disposed between the first surface and a leading edge surface of the back plate, and a second fillet edge disposed between a trailing edge surface and the media facing surface of the back plate, wherein the first fillet edge has length from the leading edge surface to the media facing surface between about 0.01 mm and about 0.50 mm and wherein the second fillet edge has length from the trailing edge surface to the media facing surface between about 0.01 mm and about 0.50 mm.  
As per claim 12, Saito et al. (US 5,982,592) as applied to Marion et al. (US 7,054,101 B1), remains silent with regard to wherein the first (21b) and second (21b) fillet edge has a curvature between about 0.2 mm R to about 5.0 mm R.  
As per claim 13, Saito et al. (US 5,982,592) as applied to Marion et al. (US 7,054,101 B1), remains silent with regard to wherein the first distance (slider fly height) is between about 5 nm and about 50 nm, wherein the magnetic media being spaced the second distance from the first surface of the back plate between about 10 nm and about 300 nm.  
		The Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of the instant invention was effectively filed to satisfy the claimed range(s), particularly in light of the teachings of Saito et al. (US 5,982,592) (when combined with Marion et al. (US 7,054,101 B1)) as a whole, through routine optimization/experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 105 USPQ 233, 235 (CCPA 1955).  
	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
As noted by Marion et al. (US 7,054,101 B1), a fly height is established between the magnetic media (tape 6) and the slider in order to prevent tape wear, thus evidencing that the fly height is a result-effective variable (e.g., see col. 3, ll. 29-42 of Marion et al. (US 7,054,101 B1))
	Moreover, as appreciated by Saito et al. (US 5,982,592), by providing a the back plate disposed adjacent to the slider, with the back plate (e.g., 21 - see Fig. 4(b)) comprising one or more fillet edges (e.g., 21b, 21b) disposed adjacent to the first surface (surface facing the magnetic media (tape T)), wherein the magnetic media (T) is disposed between the slider (15) and the back plate (21), the amount of stabilizing air film thickness can be controlled in a manner (during active operations with the tape moving at its intended speed) as desired, by optimizing such fillet edges, in terms of its length, curvature, etc.. That is, Saito et al. (US 5,982,592) readily recognizes the air film thickness and the structure of the fillet edges (which includes its length and radius of curvature) between the magnetic media and the back plate as a result-effective variable. See col. 5, ll. 47-56 of Saito et al. (US 5,982,592).
As such, one of ordinary skill in the art, based upon the teachings and suggestions of Saito et al. (US 5,982,592) and/or Marion et al. (US 7,054,101 B1) (regarding fly height), would have been motivated to routinely optimize an air film thickness (including within a range about 10 nm and about 300 nm), and/or a slider fly height and its length from the leading/trailing edges to the media facing surface (first surface) and the radius of curvature of such a fillet edge, to arrive at an advantageous, stabilizing structure to the magnetic tape.
No new or unobvious result is seen to be obtained by quantifying the ranges set forth in claims 11-13, given the teachings of Saito et al. (US 5,982,592) and/or Marion et al. (US 7,054,101 B1) as a whole, and the level of one having ordinary skill in the art. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. (US 7,054,101 B1) in view of Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A) as applied to claim 1 above, and further in view of Kobayashi (US 2020/0258544 A1).
See the description of Marion et al. (US 7,054,101 B1) in view of Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A), supra.
As per claim 8, although Marion et al. (US 7,054,101 B1) in view of Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A) do not apparently disclose wherein the data storage device is a tape embedded drive, such tape embedded drives are known in the art.
As just one example, Kobayashi (US 2020/0258544 A1) discloses such a tape embedded drive (e.g., see title of Kobayashi (US 2020/0258544 A1)).  
Given the express teachings and motivations, as espoused by Kobayashi (US 2020/0258544 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the data storage device of Marion et al. (US 7,054,101 B1) in combination with Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A), within a tape embedded drive, as exemplified by Kobayashi (US 2020/0258544 A1), in order to advantageously control the humidity and temperature to ensure the reliability of the tape (as opposed to an open-environment tape storage device) - see, inter alia, paragraphs [0021, 0024] of Kobayashi (US 2020/0258544 A1).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. (US 7,054,101 B1) in view of Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A), as applied to claim 9 above, and further in view of Kobayashi (US 2020/0258544 A1).
See the description of Marion et al. (US 7,054,101 B1) in view of Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A), supra.
As per claim 14, although Marion et al. (US 7,054,101 B1) in view of Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A) does not apparently disclose wherein the data storage device is a tape embedded drive, such tape embedded drives are known in the art.
As just one example, Kobayashi (US 2020/0258544 A1) discloses such a tape embedded drive (e.g., see title of Kobayashi (US 2020/0258544 A1)).  
Given the express teachings and motivations, as espoused by Kobayashi (US 2020/0258544 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the data storage device of Marion et al. (US 7,054,101 B1) in combination with Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A), within a tape embedded drive, as exemplified by Kobayashi (US 2020/0258544 A1), in order to advantageously control the humidity and temperature to ensure the reliability of the tape (as opposed to an open-environment tape storage device) - see, inter alia, paragraphs [0021, 0024] of Kobayashi (US 2020/0258544 A1) .

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. (US 7,054,101 B1) in view of Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A) as applied to claim 1 and/or 9 above, and further in view of Chiba et al. (US 5,976,668).
See the description of Marion et al. (US 7,054,101 B1) in view of Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A), supra.
As per claim 22, the recitation of "wherein an air film is disposed between the first surface of the back plate and the magnetic media, and wherein the air film forms due to at least the roughness of the first surface of the back plate, the roughness of the first surface of the magnetic media, and the one or more fillet edges" is seen to be met by the combination of Marion et al. (US 7,054,101 B1) in view of Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A). Such a recitation merely recites a result of the previously recited structure, and does not add any structural limitations or functionality that would define over the combination of Marion et al. (US 7,054,101 B1) in view of Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A), as articulated, supra.
As per claims 21 and 23, although Marion et al. (US 7,054,101 B1) in view of Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A) do not apparently disclose wherein the surface of the magnetic media facing the surface of the back plate has a roughness of about 5 nm to about 100 nm, such analogous magnetic tape media having back surface roughness (i.e., a roughness of the back surface of the magnetic tape media opposite the magnetic layer surface) are known in the art.
As just one example, Chiba et al. (US 5,976,668) discloses an analogous magnetic media (e.g., magnetic tape media) in the same field of endeavor as Marion et al. (US 7,054,101 B1), Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A), wherein the surface of the magnetic media facing which would correspond to the surface of the back plate (i.e., opposite a magnetic receding layer surface) has a roughness of about 5 nm to about 100 nm (i.e., a roughness of the back surface of the magnetic tape media opposite the magnetic layer surface) - e.g., see, inter alia, claim 1, and in particular, col. 9, ll. 40-44  of Chiba et al. (US 5,976,668).
Given the express teachings and motivations, as espoused by Chiba et al. (US 5,976,668), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the surface of the magnetic media facing the surface of the back plate of Marion et al. (US 7,054,101 B1) (in view of Saito et al. (US 5,982,592) and Jonnalagadda et al. (GB 2515051 A)) as having a roughness of about 5 nm to about 100 nm, as taught by Chiba et al. (US 5,976,668), in order to advantageously provide a roughness of a back surface that allows for "a stable travelling ability without suffering from heat deterioration in the process of forming a ferromagnetic metal thin film." See col. 2, ll. 56-58 of Chiba et al. (US 5,976,668).

Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive.
The Applicant alleges that the Saito et al. does not cure the deficieuines of Marion et al., and that Jonnalagadda et al fails to cure the noted deficiencies of Marion et al. and Saito et al.
More concretely, the Applicant opines: 
Applicant respectfully submits it would not be obvious to one skilled in the art to apply the topographic features of the tape bearing surface of the tape head of Page 8Jonnalagadda et al. to the stabilizer or the back plate of either Marion et al. or Saito et al., as the topographic features of Jonnalagadda et al. are utilized with a very smooth tape to determine a minimal approach distance, i.e., a minimal distance between the transducer area and a tape, when streaming the tape over the tape bearing surface 21. Conversely, the claimed roughness of the first surface of the back plate is utilized with a magnetic media having a first surface facing the first surface of the back plate having surface roughness greater than about 1 nm (i.e., a greater than average surface roughness) to increase the spacing between the magnetic media and the back plate. Since Jonnalagadda et al. teaches away from using a tape comprising bumps, Applicant respectfully submits it would not be obvious to one skilled in the art to apply the topographic features of the tape bearing surface of the tape head of Jonnalagadda et al. to the stabilizer or the back plate of either Marion et al. or Saito et al. 
Therefore, Marion et al., Saito et al., and Jonnalagadda et al., either alone or in combination, do not teach, show, suggest, or otherwise render obvious a data storage device comprising a magnetic recording head assembly configured to read from and write to a magnetic media, the assembly comprising a slider comprising one or more read elements and one or more write elements, and a back plate disposed adjacent to the slider, the back plate comprising a first surface having a roughness between about 5 nm and about 100 nm disposed at a media facing surface and one or more fillet edges disposed adjacent to the first surface, wherein the magnetic media is disposed between the slider and the back plate, as recited in claim 1 and claims dependent thereon, including new claims 21 and 22. 

See pp. 8-9 of the Response filed on May 5, 2022.
	The Examiner respectfully disagrees, based on the teachings and suggestions of the applied references, to one having ordinary skill in the art.
Marion et al. (US 7,054,101 B1) appears to remain silent regarding wherein one or more fillet edges are disposed adjacent to the first surface of the back plate.
Additionally, Marion et al. (US 7,054,101 B1) appears to remain silent regarding wherein the back plate comprises a first surface having a roughness between about 5 nm and about 100 nm disposed at a media facing surface.
Such features of the type of data storage device of Marion et al. (US 7,054,101 B1), however, are known in the art.
Saito et al. (US 5,982,592) is cited as disclosing an analogous data storage device, comprising: a magnetic recording head assembly configured to read from and write to a magnetic media, the assembly comprising a slider (e.g., 15) and a back plate disposed adjacent to the slider, the back plate (e.g., 21 - see Fig. 4(b)) comprising one or more fillet edges (e.g., 21b, 21b) disposed adjacent to the first surface (surface facing the magnetic media (tape T)), wherein the magnetic media (T) is disposed between the slider (15) and the back plate (21).  
Given the express teachings and motivations, as espoused by Saito et al. (US 5,982,592), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide one or more fillet edges which are disposed adjacent to the first surface of the back plate of Marion et al. (US 7,054,101 B1), in the manner taught and suggested by Saito et al. (US 5,982,592, in order to advantageously "increase the clearance between the magnetic tape T [i.e., magnetic media] and the stabilizer [i.e., back plate]." See col. 5, ll. 47-56 of Saito et al. (US 5,982,592).
Additionally still, Jonnalagadda et al. (GB 2515051 A) discloses wherein a tape bearing surface back plate comprises a first surface having a roughness between about 5 nm and about 100 nm disposed at a media facing surface (e.g., see, inter alia, p. 3, ll. 7-8 of Jonnalagadda et al. (GB 2515051 A)).
Given the express teachings and motivations, as espoused by Jonnalagadda et al. (GB 2515051 A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the tape bearing surface back plate of Marion et al. (US 7,054,101 B1) as comprising a first surface having a roughness between about 5 nm and about 100 nm disposed at the media facing surface, as taught by Jonnalagadda et al. (GB 2515051 A), in order to advantageously "reduce friction and stiction" with a tape media (e.g., see, inter alia, p. 1, ll. 6-9 of Jonnalagadda et al. (GB 2515051 A)). 
The Examiner notes that the incorporation of structure from the teachings of Jonnalagadda et al. (GB2515051 A) is not a strict one-to-one bodily incorporation, but is the result of what the prior art would suggest to one having ordinary skill in the art, based strictly based upon the combined teachings. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.") Rather, "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." KSR at 417. Here, a person of ordinary skill in the art would recognize how to use the teaching of Jonnalagadda et al. (GB 2515051 A) to improve the back plate of Marion et al. (US 7,054,101 B1). That is, the Examiner isn’t incorporating the tape head of Jonnalagadda et al. (GB 2515051 A) into the back plate of Marion et al. (US 7,054,101 B1), but merely the express teachings of Jonnalagadda et al. (GB 2515051A) to provide a media or tape bearing surface (which is applicable to the back plate of Marion et al. (US 7,054,101 B1)) as having the claimed "surface roughness between about 5 nm and 100 nm in order to advantageously "reduce friction and stiction" with a tape media (e.g., see, inter alia, p. 1, Il. 6-9 of Jonnalagadda et al. (GB 2515051 A)). In fact, the tape bearing surface roughness is generally applicable to ANY tape-bearing surface, as noted by Jonnalagadda et al. (GB 2515051 A), at p. 1, Il. 4-7) under the Field of Invention, which states, "[t]he invention relates in general to the field of tape heads for reading and/or writing to magnetic tapes, whose tape bearing surface is treated or configured to minimize friction." Thus, the teachings of the surface roughness by Jonnalagadda et al. (GB 2515051 A) is readily applicable to the tape-bearing surface of the backplate of Marion et al. (US 7,054,101 B1).
Regarding the arguments as directed to newly presented claims 21-23, the Examiner notes that such dependent claims have been rejected for the reasons and motivations, as articulated in the rejection, supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein a surface roughness of a back side of a magnetic tape is within a prescribed range of several tens of nanometers. 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688